2000 EQUITY INCENTIVE PLAN
OF
COUNTRYWIDE CREDIT INDUSTRIES, INC.

(RESTATED SEPTEMBER 30, 2002)


SECTION 1. PURPOSE OF PLAN

         The purpose of this 2000 Equity Incentive Plan (this "Plan") of
Countrywide Credit Industries, Inc., a Delaware corporation (the "Company"), is
to strengthen the Company by providing an incentive to its employees and
directors and thereby encourage them to devote their abilities and industry to
the success of the Company's business enterprise. It is intended that this
purpose be achieved by extending to employees and directors of the Company and
the Subsidiaries (as defined below) an added long-term incentive for high levels
of performance and unusual efforts through the grant of Awards (as such term is
herein defined).


SECTION 2. ADMINISTRATION OF PLAN

         2.1   Composition of Committee.   Subject to the formula grant
provisions for Nonemployee Directors (as defined below) pursuant to Section 6.8
of this Plan, this Plan shall be administered by a committee consisting of at
least two (2) directors appointed by the Board of Directors of the Company (the
"Board") to administer the Plan and to perform functions set forth herein (the
"Committee"). The Committee shall hold meetings at such times as may be
necessary for the proper administration of the Plan. The Committee shall keep
minutes of its meetings. A quorum shall consist of not less than two (2) members
of the Committee and a majority of a quorum may authorize any action. Any
decision or determination reduced to writing and signed by a majority of all of
the members shall be fully effective as if made by a majority vote at a meeting
duly called and held. Each member of the Committee shall be a Disinterested
Director and an Outside Director. No member of the Committee shall be liable for
any action, failure to act, determination or interpretation made in good faith
with respect to this Plan or any transaction hereunder, except for liability
arising from his or her own willful misfeasance, gross negligence or reckless
disregard of his or her duties. The Company hereby agrees to indemnify each
member of the Committee for all costs and expenses and, to the extent permitted
by applicable law, any liability incurred in connection with defending against,
responding to, negotiation for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder. For purposes of this Plan, the term "Disinterested
Director" means a director of the Company who is "disinterested" within the
meaning of Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), and the term "Outside Director" means a director of the Company
who is an "outside director" within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (the "Code").

         2.2    Powers of the Committee.   Subject to the express provisions of
this Plan and the formula grant provisions for Nonemployee Directors under
Section 6.8 of the Plan, the Committee shall be authorized and empowered to do
all things necessary or desirable, in its sole discretion, in connection with
the administration of this Plan, including, without limitation, the following:

      (a)    to prescribe, amend and rescind rules and regulations relating to
this Plan (including but not limited to, correcting any defect or supplying any
omission, or reconciling any inconsistency in the Plan or any Award Document (as
defined below)) in the manner and to the extent it shall be deemed necessary or
advisable so that the Plan complies with applicable law including Rule 16b-3
under the Exchange Act and the Code to the extent applicable and otherwise to
make the Plan fully effective, and to define terms not otherwise defined herein;
provided that, unless the Committee shall specify otherwise, for purposes of
this Plan (i) the term "Fair Market Value" shall, on any date mean the average
of the high and low sales prices of the Shares on such date on the principal
national securities exchange on which such Shares are listed or admitted to
trading, or if such Shares are not so listed or admitted to trading, the
arithmetic mean of the per Share closing bid price and per Share closing asked
price on such date as quoted on the National Association of Securities Dealers
Automated Quotation System or such other market in which such prices are
regularly quoted, or, if there have been no published bid or asked quotations
with respect to Shares on such date, the Fair Market Value shall be the value
established by the Board in good faith and in accordance with Code Section 422;
and (ii) the term "Company" shall mean the Company and its Subsidiaries (as such
term is defined in Code Section 424(f)) and affiliates, unless the context
otherwise requires;


      (b)    to determine which persons are Eligible Persons (as defined below),
to which of such Eligible Persons, if any, Awards shall be granted hereunder,
the number of Awards granted, the timing of any such grants, and to make such
grants;


      (c)    to determine the number of Shares subject to Options (as defined
below) and the exercise or purchase price of such Shares;


      (d)    to establish and verify the extent of satisfaction of any
performance goals applicable to Awards;


      (e)    to prescribe and amend the terms of the agreements or other
documents evidencing Awards made under this Plan (which need not be identical);


      (f)    to determine whether, and the extent to which, adjustments are
required pursuant to Section 8;


      (g)    to interpret and construe this Plan, any rules and regulations
under this Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions in good faith and for the benefit of
the Company; and


      (h)    to make all other determinations deemed necessary or advisable for
the administration of this Plan.


         2.3    Determinations of the Committee.   All decisions, determinations
and interpretations by the Committee regarding this Plan shall be final and
binding on the Company and its Subsidiaries and all Eligible Persons and
Participants (as defined below). The Committee shall consider such factors as it
deems relevant to making such decisions, determinations and interpretations
including, without limitation, the recommendations or advice of any director,
officer or employee of the Company and such attorneys, consultants and
accountants as it may select.


SECTION 3. STOCK SUBJECT TO PLAN

         3.1    Aggregate Limits.   The aggregate number of shares of the
Company's common stock, par value $.05 per share ("Shares"), that may be made
the subject of Awards granted under this Plan is 10,500,000, of which a maximum
of 1,000,000 Shares may be issued in the form of Restricted Stock (as defined
below). The maximum number of shares subject to the Plan shall be adjusted as
provided in Section 8 of the Plan upon a change in the capital structure of the
Company. The Company shall reserve for the purpose of this Plan, out of its
authorized but unissued Shares or out of Shares held in the Company's treasury,
or partly out of each, such number of Shares as shall be determined by the
Board.

         3.2    Tax-Code Limits.   The aggregate number of Shares, subject to
Options granted under this Plan during any calendar year to any one Eligible
Person, shall not exceed 3,000,000. Notwithstanding anything to the contrary in
this Plan, the foregoing limitations shall be subject to adjustment under
Section 8 only to the extent that such adjustment will not affect the status of
any Option intended to qualify as "performance based compensation" under Code
Section 162(m). The foregoing limitations shall not apply to the extent that
they are no longer required in order for compensation in connection with grants
under this Plan to be treated as "performance-based compensation" under Code
Section 162(m).

         3.3    Issuance of Shares.   Whenever an outstanding Award or a portion
thereof expires, is canceled or is otherwise terminated for any reason (other
than the surrender of the Award pursuant to Section 9 hereof), the Shares
allocable to the expired, canceled or otherwise terminated Award or portion
thereof may again be the subject of an Award granted hereunder.


SECTION 4. PERSONS ELIGIBLE UNDER PLAN

         Any employee of the Company or a Subsidiary, or any nonemployee
director of an affiliated company ("Nonemployee Affiliate Director") designated
by the Committee as eligible to receive Awards subject to the conditions set
forth herein, shall be eligible to receive a grant of an Award under this Plan
(an "Eligible Person"). A "Ten-Percent Stockholder" is an Eligible Person, who,
at the time an Option intended to qualify as an incentive stock option under
Section 422 of the Code ("ISO") is granted to him or her, owns (within the
meaning of Section 422(b)(6) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company,
or of a parent or a subsidiary. For purposes of the formula grant provisions
under Section 6.8, an "Eligible Person" shall also include a director of the
Company who is not an employee (a "Nonemployee Director"). An "Optionee" is any
current or former Eligible Person to whom an Option has been granted, and a
"Participant" is any person to whom an Award has been granted or to whom an
Option has been assigned or transferred pursuant to Section 7.1 (including any
estate).


SECTION 5. PLAN AWARDS

         The Committee, on behalf of the Company, is authorized under this Plan
to enter into certain types of arrangements with Eligible Persons and to confer
certain benefits on them. Restricted Stock and Options are authorized under this
Plan if their terms and conditions are not inconsistent with the provisions of
this Plan. For purposes of this Plan an "Option" is a right granted under
Section 6 of this Plan to purchase a number of Shares at such exercise price, at
such times, and on such other terms and conditions as are specified in the
agreement or other document evidencing the Award (the "Option Document ").
Options intended to qualify as ISOs and Options not intended to qualify as ISOs
("Nonqualified Options") may be granted under Section 6. Options may be granted
to Nonemployee Directors only pursuant to Section 6.8. For purposes of this
Plan, "Restricted Stock" means Shares issued or transferred pursuant to Section
7A on such terms and conditions as are specified in the agreement or other
document evidencing the Award. Any agreement evidencing an "Award" hereunder is
an "Award Document." For purposes of this Plan, an "Award" is a grant of
Restricted Stock, ISOs or Nonqualified Options.


SECTION 6. OPTIONS

         The Committee may grant an Option or provide for the grant of an
Option, either from time to time in the discretion of the Committee or
automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals, the satisfaction of an event
or condition within the control of the recipient of the grant or within the
control of others.

         6.1    Option Document.   Each Option Document shall contain provisions
regarding (a) the number of Shares that may be issued upon exercise of the
Option, (b) the purchase price of the Shares and the means of payment for the
Shares, (c) the term of the Option, (d) such terms and conditions of
exercisability as may be determined from time to time by the Committee, (e)
restrictions on the transfer of the Option and forfeiture provisions and (f)
such further terms and conditions, in each case not inconsistent with this Plan
as may be determined from time to time by the Committee. The Option Document may
be amended at any time by the parties thereto so long as the amended terms are
not inconsistent with the Plan. Option Documents evidencing ISOs shall contain
such terms and conditions as may be necessary to qualify, to the extent
determined desirable by the Committee, with the applicable provisions of Code
Section 422.

         6.2    Option Price.   The purchase price per share of the Shares
subject to each Option granted under this Plan shall equal or exceed one hundred
percent (100%) of the Fair Market Value of such Stock on the date the Option is
granted (one hundred ten percent (110%) in the case of an ISO granted to a
Ten-Percent Stockholder), except that (a) the exercise price of an Option may be
higher or lower in the case of Options granted to an employee of a company
acquired by the Company in assumption and substitution of Options held by such
employee at the time such company is acquired, and (b) in the event an Eligible
Person is required to pay or forego the receipt of any cash amount in
consideration of receipt of an Option, the exercise price plus such cash amount
shall equal or exceed one hundred percent (100%) of the fair market value of
such Stock on the date the Option is granted.

         6.3    Option Term.   The "Term" of each Option granted under this
Plan, including any ISOs, shall be for a period of years from the date of its
grant set forth in the Option Document, but in no event shall the Term of an
Option extend beyond ten (10) years from the date of grant (five (5) years in
the case of an ISO granted to a Ten-Percent Stockholder).

         6.4    Option Vesting.   Subject to Section 9 hereof, Options granted
under this Plan shall be exercisable at such time and in such installments
during the period prior to the expiration of the Option's Term as determined by
the Committee. The Committee shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to such
performance requirements as deemed appropriate by the Committee. At any time
after the grant of an Option the Committee may reduce or eliminate any
restrictions surrounding any Participant's right to exercise all or part of the
Option.

         6.5    Termination of Employment or Service.   Unless otherwise
provided in an Option Document, an Option shall terminate upon or following an
Optionee's termination of employment with the Company and its Subsidiaries,
service as a Nonemployee Affiliate Director, and service as a Nonemployee
Director of the Company and its Subsidiaries as follows:

                  (a)   In the event an Optionee's employment as an employee, if
any, and service as a Nonemployee Director or Nonemployee Affiliate Director, if
any, terminate for any reason other than death, Disability, Cause or Retirement
(as such terms are hereinafter defined), then the Optionee may at any time
within three (3) months after his or her termination of employment exercise an
Option to the extent, and only to the extent, the Option or portion thereof was
exercisable at the date of such termination.

                  (b)   In the event the Optionee's employment as an employee,
if any, and service as a Nonemployee Director or Nonemployee Affiliate Director,
if any, terminate as a result of Disability, then the Optionee may at any time
within one (1) year after such termination exercise such Option to the extent,
and only to the extent, the Option or portion thereof was exercisable on the
date of termination.

                  (c)   In the event an Optionee's employment as an employee, if
any, and service as a Nonemployee Director or Nonemployee Affiliate Director, if
any, terminate for Cause, the Option shall terminate immediately and no rights
thereunder may be exercised.

                  (d)   In the event an Optionee dies while a Nonemployee
Director or Nonemployee Affiliate Director or an employee of the Company or any
Subsidiary or within three (3) months after termination as described in clause
(a) above of this Section 6.5 or within one (1) year after termination as a
result of Disability as described in clause (b) above of this Section 6.5 or
Retirement as described in clause (e) below of this Section 6.5, then the Option
may be exercised at any time within one (1) year after the Optionee's death by
the person or persons to whom the Optionee's rights pass by transfer or
designation, as the case may be, pursuant to Section 7 of the Plan, or, absent
such a transfer or designation, as the case may be, by the person or persons to
whom such rights under the Option shall pass by will or the laws of descent and
distribution; provided however, that an Option may be exercised to the extent,
and only to the extent, that the Option or portion thereof was exercisable on
the date of death or earlier termination.

                  (e)   In the event an Optionee's employment terminates as a
result of Retirement, and he or she does not thereafter serve as a Nonemployee
Director or Nonemployee Affiliate Director, then the Optionee may at any time
within one (1) year after termination of service by reason of Retirement,
exercise such Options to the extent, and only to the extent, the Options or
portion thereof was exercisable at the date of such termination.

         For purposes of this Section 6.5, the terms Cause, Disability, and
Retirement shall have the following meanings: "Cause" means (1) any act of (A)
fraud or intentional misrepresentation, or (B) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any direct or indirect
Subsidiary or affiliate of the Company, or (2) willful violation of any law,
rule or regulation in connection with the performance of an Optionee's duties
(other than traffic violations or similar offenses), or (3) with respect to any
officer of the Company or any direct or indirect Subsidiary or affiliate of the
Company, commission of any act of moral turpitude or conviction of a felony.
"Disability" means a physical or mental infirmity which impairs the Optionee's
ability to perform substantially his or her duties for a period of one hundred
eighty (180) consecutive days. "Retirement" shall mean the attainment of "Early
Retirement Age" or "Normal Retirement Age" as these terms are defined in the
Countrywide Credit Industries, Inc. Defined Benefit Pension Plan.

         Notwithstanding the foregoing, (1) in no event may any Option be
exercised by anyone after the expiration of the term of the Option and (2) a
termination of service as a Nonemployee Director shall not be deemed to occur so
long as the director continues to serve the Company as a director emeritus.

         In the event of the death of any Optionee under this Plan, the term
"Optionee" shall thereafter be deemed to refer to the transferees under Section
7.1 hereof or the beneficiary or beneficiaries designated pursuant to Section
7.2 hereof, or, if no such transfer or designation is in effect, the person to
whom the Optionee's rights pass by will or applicable law, or, if no such person
has such right, then the executor or administrator of the estate of such
Optionee.

         6.6    Payment of Exercise Price.   The exercise price of an Option
shall be paid in the form of one or more of the following, as the Committee
shall specify, either through the terms of the Option Document or at the time of
exercise of an Option: (a) personal, certified or cashiers' check, (b) shares of
capital stock of the Company that have been held by the Participant for such
period of time as the Committee may specify, (c) other property deemed
acceptable by the Committee, or (d) any combination of (a) through (c). Any
Shares transferred to the Company as payment of the purchase price under an
Option shall be valued at their Fair Market Value on the day preceding the date
of exercise of such Option. If requested by the Committee, the Optionee shall
deliver the Option Document to the Secretary of the Company who shall endorse
thereon a notation of such exercise and return such Option Document to the
Optionee. No fractional Shares (or cash in lieu thereof) shall be issued upon
exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest number of whole Shares.

         6.7    Repricing.   Without the approval of stockholders, the Company
shall not reprice any Options. For purposes of this Plan, the term "reprice"
shall mean lowering the exercise price of previously awarded Options within the
meaning of Item 402(i) under Securities and Exchange Commission Regulation S-K
(including canceling previously awarded Options and regranting them with a lower
exercise price).

         6.8    Nonemployee Director Options.

      (a)    Grant.   On the first business day of June of each year that the
Plan is in effect, each Nonemployee Director shall automatically be granted a
Nonqualified Option (a "Nonemployee Director Option") to purchase Shares under
the Plan. The number of Shares and the purchase price shall be as provided in
Section 6.8(b) below. The Term of a Nonemployee Director Option granted under
this Plan, shall be ten (10) years from the date of its grant. Subject to
Section 9.2 hereof, Nonemployee Director Options shall be fully exercisable in
whole or in part at any time after one (1) year from the date of grant of the
Nonemployee Director Option; provided however that all Nonemployee Director
Options shall be immediately exercisable in whole or part in the case of such
Nonemployee Director's death. If, on any date upon which Nonemployee Director
Options are to be granted pursuant to this Section 6.8, the number of Shares
remaining available for Options under this Plan is insufficient for the grant to
each Nonemployee Director of a Nonemployee Director Option to purchase the
entire number of Shares specified in this Section 6.8, then a Nonemployee
Director Option to purchase a proportionate amount of such available number of
Shares (rounded to the nearest whole share) shall be granted to each Nonemployee
Director on such date. Notwithstanding the foregoing provisions of this Section
6.8, no Nonemployee Director Option shall be granted in any year to a
Nonemployee Director who makes a written election not to receive such
Nonemployee Director Option under the Plan; provided that such election is filed
with the Secretary of the Company at least one business day prior to the date
such grant would otherwise be made under the Plan; provided further that an
election made pursuant to this sentence shall remain effective until the next
business day following the date a written notice revoking such election is made
and filed with the Secretary of the Company. A Nonemployee Director who makes an
election not to receive a Nonemployee Director Option will not receive anything
from the Company in lieu thereof.


      (b)    Number of Shares.   Each Nonemployee Director Option granted shall
be in respect of a number of Shares equal to 15,000 multiplied by a fraction,
the numerator of which is the earnings per Share on a fully diluted basis of the
Company for the fiscal year of the Company ended immediately before the date of
grant of the Nonemployee Director Option (as reported in the audited Financial
Statements included in the Company's Annual Report on Form 10-K filled with the
Securities and Exchange Commission ("SEC"), but in no event less than zero) (the
"EPS Numerator Amount") and the denominator of which is the earnings per Share
on a fully diluted basis of the Company for the fiscal year immediately
preceding the fiscal year in respect of which the EPS Numerator Amount is
determined; provided however that each Nonemployee Director Option granted shall
be in respect of a number of Shares not less than 15,000. The number 15,000
referred to in the previous sentence shall be equitably adjusted in the event of
a change in capital structure of the Company.


         6.9    Rights of Optionee.   No Optionee shall be deemed for any
purpose to be the owner of any Shares subject to any Option unless and until (1)
the Option shall have been exercised pursuant to the terms thereof, (2) the
Company shall have issued and delivered the Shares to the Optionee and (3) the
Optionee's name shall have been entered as a stockholder of record on the books
of the Company. Thereupon, the Optionee shall have full voting, dividend and
other ownership rights with respect to such Shares.


SECTION 7. OTHER PROVISIONS APPLICABLE TO OPTIONS

         7.1    Transferability.   Unless the Option Document (or an amendment
thereto authorized by the Committee) expressly states that the Option is
transferable as provided hereunder, no Option granted under this Plan, nor any
interest in such Option, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner prior to the vesting or
lapse of any and all restrictions applicable thereto, other than pursuant to the
beneficiary designation form described in Section 7.2 hereof or by will or the
laws of descent and distribution. With respect to an Option that is not intended
to qualify as an ISO, the Committee may grant such Option or amend such an
outstanding Option to provide that the Option is transferable or assignable to a
member or members of the Participant's "immediate family," as such term is
defined in Rule 16a-1(e) under the Exchange Act, or to a trust for the benefit
solely of a member or members of the Participant's immediate family, or to a
partnership or other entity whose only owners are members of the Participant's
immediate family, provided the instrument of transfer is approved by the
Company's Administrative Committee of Employee Benefits, Options so transferred
are not again transferable other than by will or by the laws of descent and
distribution, and that following any such transfer or assignment the Option will
remain subject to substantially the same terms applicable to the Option while
held by the Participant, as modified as the Committee shall determine
appropriate, and the transferee shall execute an agreement agreeing to be bound
by such terms.

         7.2    Designation of Beneficiaries.   An Optionee hereunder may file
with the Company a written designation of a beneficiary or beneficiaries under
this Plan and may from time to time revoke or amend any such designation
("Beneficiary Designation"). Any designation of beneficiary under this Plan
shall be controlling over any other disposition, testamentary or otherwise;
provided, however that if the Committee is in doubt as to the entitlement of any
such beneficiary to any Option, the Committee may determine to recognize only
the legal representative of the Optionee in which case the Company, the
Committee and the members thereof shall not be under any further liability to
anyone.

         7.3    Dividends.   Unless otherwise provided by the Committee, no
adjustment shall be made in Shares issuable under Options on account of cash
dividends that may be paid or other rights that may be issued to the holders of
Shares prior to their issuance under any Option. No dividends or dividend
equivalent amounts shall be paid to any Participant with respect to the Shares
subject to any Option under the Plan.

         7.4    Documents Evidencing Options.   The Committee shall, subject to
applicable law, determine the date an Option is deemed to be granted, which for
purposes of this Plan shall not be affected by the fact that an Option is
contingent on subsequent stockholder approval of this Plan. The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements or other documents evidencing Options under
this Plan and may, but need not, require as a condition to any such agreement's
or document's effectiveness that such agreement or document be executed by the
Participant and that such Participant agree to such further terms and conditions
as specified in such agreement or document. The grant of an Option under this
Plan shall not confer any rights upon the Participant holding such Option other
than such terms, and subject to such conditions, as are specified in this Plan
as being applicable to such type of Option (or to all Options) or as are
expressly set forth in the agreement or other document evidencing such Option.

         7.5    Financing.   The Committee may in its discretion provide
financing to a Participant in a principal amount sufficient to pay the purchase
price of any Option and/or to pay the amount of taxes required by law to be
withheld with respect to any Option. Any such loan shall be subject to all
applicable legal requirements and restrictions pertinent thereto, including
Regulation G promulgated by the Federal Reserve Board. The grant of an Option
shall in no way obligate the Company or the Committee to provide any financing
whatsoever in connection therewith.

         7.6    ISO Limits.   The aggregate Fair Market Value (determined as of
the date of grant) of Shares underlying an Option intended to qualify as an ISO,
with respect to which the ISO is exercisable for the first time by the Optionee
during any calendar year (under this Plan and all other stock option plans of
the Company and is parent and subsidiary corporations) shall not exceed
$100,000.


SECTION 7A. RESTRICTED STOCK

         7A.1    Grant.   The Committee may grant Restricted Stock to Eligible
Persons which shall be evidenced by an Award Document between the Company and
the person to whom Restricted Stock has been granted (the "Award Holder"). Each
Award Document shall contain such restrictions, terms and conditions as the
Committee may, in its discretion, determine and (without limiting the generality
of the foregoing) such Award Documents may require that an appropriate legend be
placed on Share certificates. Unless otherwise provided in an Award Document,
Awards whose restrictions have not lapsed shall be forfeited upon the Award
Holder's termination of employment with the Company and its Subsidiaries,
service as a Nonemployee Affiliate Director, and service as a Nonemployee
director of the Company and its Subsidiaries. Awards granted under this Section
7A.1 shall be subject to the terms and provisions set forth below in this
Section 7A.

         7A.2    Rights of Award Holder.   Shares of Restricted Stock granted
hereunder shall be issued in the name of the Award Holder as soon as reasonably
practicable after the grant is made provided that the Award Holder has executed
an Award Document evidencing the grant and, in the discretion of the Committee,
any other documents which the Committee may require as a condition to the
issuance of such Shares. If an Award Holder shall fail to execute the Award
Document evidencing an Award, or any documents which the Committee may require
within the time period prescribed by the Committee at the time the Award is
granted, the Award shall be null and void. At the discretion of the Committee,
Shares issued in connection with an Award shall be deposited with an escrow
agent (which may be the Company) designated by the Committee. Unless the
Committee determines otherwise and as set forth in the Award Document, upon
delivery of the Shares to the escrow agent, the Award Holder shall have all of
the rights of a stockholder with respect to such Shares, including the right to
vote the Shares and to receive all dividends or other distributions paid or made
with respect to the Shares.

         7A.3    Non-transferability.   Until all restrictions upon the Shares
of Restricted Stock awarded to an Award Holder shall have lapsed in the manner
set forth in Section 7A.4, such Shares shall not be sold, transferred or
otherwise disposed of and shall not be pledged or otherwise hypothecated.

         7A.4    Lapse of Restrictions.   Subject to Section 9 hereof,
restrictions upon Shares of Restricted Stock awarded hereunder shall lapse over
a period of at least three years or at such other time or times and on such
other terms and conditions as the Committee may determine. The Award Document
evidencing the Award shall set forth any such restrictions.

         7A.5    Treatment of Dividends.   At the time an Award of Shares of
Restricted Stock is granted, the Committee may, in its discretion, determine
that the payment to the Award Holder of dividends, or a specified portion
thereof, declared or paid on such Shares by the Company shall be (a) deferred
until the lapsing of the restrictions imposed upon such Shares and (b) held by
the Company for the account of the Award Holder until such time. In the event
that dividends are to be deferred, the Committee shall determine whether such
dividends are to be reinvested in Shares (which shall be held as additional
Shares of Restricted Stock) or held in cash. If deferred dividends are to be
held in cash, there may be credited at the end of each year (or portion thereof)
interest on the account at the beginning of the year at a rate per annum as the
Committee, in its discretion, may determine. Payment of deferred dividends in
respect of Shares of Restricted Stock (whether held in cash or as additional
Shares of Restricted Stock), together with interest accrued thereon, if any,
shall be made upon the lapsing of restrictions imposed on the Shares in respect
of which the deferred dividends were paid, and any dividends deferred (together
with any interest accrued thereon) in respect of any Shares of Restricted Stock
shall be forfeited upon the forfeiture of such Shares.

         7A.6    Delivery of Shares.   Upon the lapse of the restrictions on
Shares of Restricted Stock, the Committee shall cause a stock certificate to be
delivered to the Award Holder with respect to such Shares, free of all
restrictions hereunder.


SECTION 8. CHANGES IN CAPITAL STRUCTURE

         8.1    Corporate Actions Unimpaired.   The existence of outstanding
Awards shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
common stock or other securities or subscription rights thereto, or any issuance
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the common stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise. Further, except as herein expressly provided, (i) the issuance by the
Company of shares of stock of any class of securities convertible into shares of
stock of any class, for cash, property, labor or services, upon direct sale,
upon the exercise of rights or warrants to subscribe therefore, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, (ii) the payment of a dividend in property other than
common stock, or (iii) the occurrence of any similar transaction, and in any
case whether or not for fair value, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number of shares of Restricted
Stock, or common stock subject to Options theretofore granted or the purchase
price per share, unless the Committee shall determine in its sole discretion
that an adjustment is necessary to provide equitable treatment to Participant

         8.2    Adjustments Upon Certain Events.   If the outstanding shares of
common stock or other securities of the Company, or both, for which the
restrictions upon Restricted Stock have lapsed or for which an Option is then
exercisable or as to which an Option is to be settled shall at any time be
changed or exchanged by declaration of a stock dividend, stock split or reverse
stock split, combination of shares, recapitalization, or reorganization, the
Committee shall appropriately and equitably adjust the number and kind of shares
of common stock or other securities which are subject to the Plan or subject to
any Awards theretofore granted, including the exercise or settlement prices of
Options, so as to maintain the proportionate number of shares or other
securities without changing the aggregate exercise or settlement price;
provided, however, that such adjustment shall be made only to the extent that
such adjustment will not affect the status of an Option intended to qualify as
an ISO or as "performance based compensation" under Code Section 162(m). If the
Company recapitalizes or otherwise changes its capital structure, or merges,
consolidates, sells all of its assets or dissolves (each of the foregoing a
"Fundamental Change"), then thereafter upon the lapse of any restrictions upon
Restricted Stock or any exercise of Options theretofore granted, the Participant
shall be entitled, in the case of Restricted Stock, to the number of shares or,
in the case of Options, to purchase under such Options, in lieu of the number of
shares of common stock as to which such Options shall then be exercisable, the
number and class of shares of stock, securities, cash, property or other
consideration to which the Participant would have been entitled pursuant to the
terms of the Fundamental Change if, immediately prior to such Fundamental
Change, the Participant had been the holder of record of the number of shares of
Restricted Stock or, as applicable, common stock as to which Options is then
exercisable.


SECTION 9. CHANGE OF CONTROL

         9.1    Definitions.   The term "Corporate Change" shall mean the
occurrence of any one of the following events:

(a) An acquisition (other than directly from the Company) of any common stock or
other "Voting Securities" (as hereinafter defined) of the Company by any
"Person" (as the term person is used for purposes of Section 13(d) or 14(d) of
the Exchange Act), immediately after which such Person has "Beneficial
Ownership" (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty five percent (25%) or more of the then outstanding shares of the
Company's common stock or the combined voting power of the Company's then
outstanding Voting Securities; provided, however, in determining whether a
Corporate Change has occurred, Voting Securities which are acquired in a
"Non-Control Acquisition" (as hereinafter defined) shall not constitute an
acquisition which would cause a Corporate Change. For purposes of this Plan, (A)
"Voting Securities" shall mean the Company's outstanding voting securities
entitled to vote generally in the election of directors and (B) a "Non-Control
Acquisition" shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
voting equity securities or equity interest is owned, directly or indirectly, by
the Company (for purposes of this definition, a "Subsidiary"), (ii) the Company
or any of its Subsidiaries, or (iii) any Person in connection with a
"Non-Control Transaction" (as hereinafter defined);


(b) During any period of twenty four (24) consecutive months, individuals who at
the beginning of such period constitute the Board (the "Incumbent Board") cease
for any reason to constitute at least two-thirds of the members of the Board;
provided, however, that if the election, or nomination for election by the
Company's common stockholders, of any new director was approved by a vote of at
least two-thirds of the Incumbent Board, such new director shall, for purposes
of this Agreement, be considered as a member of the Incumbent Board; provided,
however, that no individual shall be considered a member of the Incumbent Board
if such individual initially assumed office as a result of either an actual or
threatened "Election Contest" (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board (a "Proxy Contest") including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest; or


(c) The consummation of:


(i) A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a "Non-Control Transaction." A
"Non-Control Transaction" shall mean a merger, consolidation or reorganization
of the Company where:


(A) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization, at least seventy percent
(70%) of the combined voting power of the outstanding Voting Securities of the
corporation resulting from such merger, consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization;


(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, or in the event that, immediately
following the consummation of such transaction, a corporation beneficially owns,
directly or indirectly, a majority of the Voting Securities of the Surviving
Corporation, the board of directors of such corporation; and


(C) no Person other than (w) the Company, (x) any Subsidiary, (y) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, or any Subsidiary, or (z) any Person who, immediately
prior to such merger, consolidation or reorganization had Beneficial Ownership
of twenty five percent (25%) or more of the then outstanding Voting Securities
or common stock of the Company, has Beneficial Ownership of twenty five percent
(25%) or more of the combined voting power of the Surviving Corporation's then
outstanding Voting Securities or its common stock;


(ii) A complete liquidation or dissolution of the Company; or


(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).


         Notwithstanding the foregoing, a Corporate Change shall not be deemed
to occur solely because any Person (the "Subject Person") acquired Beneficial
Ownership of more than the permitted amount of the then outstanding common stock
or Voting Securities as a result of the acquisition of common stock or Voting
Securities by the Company which, by reducing the number of shares of common
stock or Voting Securities then outstanding, increases the proportional number
of shares Beneficially Owned by the Subject Persons; provided, however, that if
a Corporate Change would occur (but for the operation of this sentence) as a
result of the acquisition of common stock or Voting Securities by the Company,
and after such share acquisition by the Company, the Subject Person becomes the
Beneficial Owner of any additional common stock or Voting Securities which
increases the percentage of the then outstanding common stock or Voting
Securities Beneficially Owned by the Subject Person, then a Corporate Change
shall occur.

         9.2    Effect of Corporate Change.   Notwithstanding anything contained
in the Plan or an Option Document to the contrary, in the event of a Corporate
Change:

         (a)   (1) all Options outstanding on the date of such Corporate Change
shall become immediately and fully exercisable and (2) an Optionee shall be
permitted to surrender for cancellation within sixty (60) days after such
Corporate Change, any Option or portion of an Option to the extent not yet
exercised and the Optionee will be entitled to receive a cash payment in an
amount equal to the excess, if any of (x) (A) in the case of an Option not
intended to qualify as an ISO, the greater of (i) the Fair Market Value, on the
date preceding the date of surrender of the Shares subject to the Option or
portion thereof surrendered, or (ii) the Adjusted Fair Market Value of the
Shares subject to the Option or portion thereof surrendered or (B) in the case
of an ISO, the Fair Market Value, on the date preceding the date of surrender,
of the Shares subject to the Option or portion thereof surrendered, over (y) the
aggregate purchase price for such Shares under the Option or portion thereof
surrendered; provided however, that in the case of an Option granted within six
(6) months prior to the Corporate Change to any Optionee who may be subject to
liability under Section 16(b) of the Exchange Act, such Optionee shall be
entitled to surrender for cancellation his or her Option during the sixty (60)
day period commencing upon the expiration of six (6) months from the date of
grant of any such Option. For purposes of this Section 9.2, the "Adjusted Fair
Market Value" means the greater of (1) the highest price per Share paid to
holders of the Shares in any transaction (or series of transactions)
constituting or resulting in a Corporate Change or (2) the highest Fair Market
Value of a Share during the ninety (90) day period ending on the date of the
Corporate Change.

         (b)   Unless the Committee shall determine otherwise at the time of the
grant of an Award, the restrictions upon Shares of Restricted Stock shall lapse
upon a Corporate Change. The Award Document evidencing the Award shall set forth
any such provision.


SECTION 10. TAXES

         10.1    Withholding Taxes.   The Company shall have the right to deduct
from any distribution of cash to any Optionee, an amount equal to the federal,
state and local income taxes and other amounts as my be required by law to be
withheld (the "Withholding Taxes") with respect to any Option. If an Optionee is
entitled to receive Shares upon exercise of an Option, the Optionee shall pay
the Withholding Taxes to the Company prior to the issuance, or release from
escrow, of such Shares. If an Optionee makes a disposition, within the meaning
of Code Section 424(c), of any Share or Shares issued pursuant to the exercise
of an incentive stock option within the two-year period commencing on the day
after the date of the grant or within a one-year period commencing on the day
after the date of transfer of such Share or Shares to the Optionee pursuant to
such exercise, the Optionee shall within ten (10) days of such disposition,
notify the Company thereof, by delivery of written notice to the Company at its
principal executive office, and immediately deliver to the Company the amount of
Withholding Taxes. At such time as an Award Holder who is an employee recognizes
taxable income in connection with the receipt of Shares hereunder (a "Taxable
Event"), the Award Holder shall pay to the Company an amount equal to the
federal, state and local income taxes and other amounts as may be required by
law to be withheld by the Company in connection with the Taxable Event prior to
the issuance, or release from escrow, of such Shares.

         10.2    Payment of Withholding Taxes.   Notwithstanding the terms of
Section 10.1, the Committee may provide in an Award Document or otherwise that
all or any portion of the taxes required to be withheld by the Company or, if
permitted by the Committee, desired to be paid by the Participant, in connection
with the exercise of a Nonqualified Option or lapse of restrictions on
Restricted Stock, but in no event to exceed the supplemental tax rate for
withholding tax purposes, at the election of the Participant, may be paid by the
Company by withholding shares of the Company's capital stock otherwise issuable
or subject to an Option, or by the Participant delivering previously owned
shares of the Company's capital stock, in each case having a Fair Market Value
equal to the amount required or elected to be withheld or paid. Any such
election is subject to such conditions or procedures as may be established by
the Committee and may be subject to disapproval by the Committee. It is the
Company's intent that this provision shall in any event be administered in a
manner that does not result in variable accounting treatment of Option grants.


SECTION 11. AMENDMENTS OR TERMINATION

         The Board may amend, alter or discontinue this Plan or an Award
Document made under this Plan at any time, but except as provided pursuant to
the anti-dilution adjustment provisions of Section 8 hereof, no such amendment
shall, without the approval of the stockholders of the Company:

      (a) increase the maximum number of shares of common stock for which Awards
may be granted under this Plan;


      (b) reduce the price at which Options may be granted below the price
provided for in Section 6.2;


      (c) reduce the exercise price of outstanding Options;


      (d) extend the term of this Plan;


      (e) change the class of persons eligible to be Participants; or


      (f) increase the number of shares subject to Nonemployee Director Options
granted to a Nonemployee Director above the number approved by stockholders
pursuant to Section 6.8.


Notwithstanding the foregoing provisions of this Section 11, except as provided
in Sections 8 and 9 hereof, rights and obligations under any Award granted
before any amendment or termination of the Plan shall not be adversely altered
or impaired by such amendment or termination, except with the consent of the
Award Holder, nor shall any amendment or termination deprive any Award Holder of
any Shares which he or she may have acquired through or as a result the Plan.


SECTION 12. COMPLIANCE WITH OTHER LAWS AND REGULATIONS

         This Plan, the grant and, as applicable, exercise of Awards thereunder,
and the obligation of the Company to sell, issue or deliver Shares under such
Awards, shall be subject to all applicable federal, state and foreign laws,
rules and regulations and to such approvals by any governmental or regulatory
agency as may be required. The Company shall not be required to register in a
Participant's name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any federal, state or foreign
law or any ruling or regulation of any government body which the Committee shall
determine to be necessary or advisable.

         No restrictions upon Restricted Stock shall lapse, and no Option shall
be exercisable, unless a registration statement with respect to the Award is
effective or the Company has determined that such registration is unnecessary.
Unless the Awards and Shares covered by this Plan have been registered under the
Securities Act of 1933, as amended, or the Company has determined that such
registration is unnecessary, each person receiving an Award and/or Shares
pursuant to any Award may be required by the Company to give a representation in
writing that such person is acquiring such Shares for his or her own account for
investment and not with a view to, or for sale in connection with, the
distribution of any part thereof.

         The Plan and Nonemployee Director Options are intended to comply with
Rule 16b-3 promulgated under the Exchange Act and the Committee shall interpret
and administer the provisions of the Plan or Option Document in a manner
consistent therewith. Any provisions of the Plan inconsistent therewith shall be
inoperative and shall not affect the validity of the Plan. Unless otherwise
expressly stated in the relevant Option Document, each Option granted under the
Plan is intended to qualify as performance-based compensation within the meaning
of Code Section 162(m)(4)(C).


SECTION 13. OPTION GRANTS BY SUBSIDIARIES

         In the case of a grant of an Award to any eligible Employee employed by
a Subsidiary, such grant may, if the Committee so directs, be implemented by the
Company issuing any subject shares to the Subsidiary, for such lawful
consideration as the Committee may determine, upon the condition or
understanding that the Subsidiary will transfer the shares to the Award Holder
in accordance with the terms of the Award specified by the Committee pursuant to
the provisions of the Plan. Notwithstanding any other provision hereof, such
Award may be issued by and in the name of the Subsidiary and shall be deemed
granted on such date as the Committee shall determine.


SECTION 14. NO RIGHT TO COMPANY EMPLOYMENT

         Nothing in this Plan or as a result of any Award granted pursuant to
this Plan shall confer on any individual any right to continue in the employ of
the Company or interfere in any way with the right of the Company to terminate
an individual's employment at any time. The Award Documents may contain such
provisions as the Committee may, in its discretion, approve with reference to
the effect of approved leaves of absence.


SECTION 15. LIABILITY OF COMPANY

         The Company and any affiliate which is in existence or hereafter comes
into existence shall not be liable to a Participant, an Eligible Person or other
persons as to:

      (a) The Non-Issuance of Shares. The non-issuance or sale of Shares as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company's counsel to be necessary to
the lawful issuance and sale of any Shares hereunder; and


      (b) Tax Consequences. Any tax consequence expected, but not realized, by
any Participant, Eligible Person or other person due to the receipt, exercise or
settlement of any Awards granted hereunder.



SECTION 16. EFFECTIVENESS AND EXPIRATION OF PLAN

         This Plan shall be effective on the date the Company's stockholders
adopt this Plan. All Awards granted under this Plan are subject to, and Options
may not be exercised before, the approval of this Plan by the stockholders prior
to the first anniversary date of the effective date of this Plan, by the
affirmative vote of the holders of a majority of the outstanding shares of the
Company present, or represented by proxy, and entitled to vote, at a meeting of
the Company's stockholders or by written consent in accordance with the laws of
the State of Delaware; provided that if such approval by the stockholders of the
Company is not forthcoming, all Awards previously granted under this Plan shall
be void. No Awards shall be granted pursuant to this Plan more than ten (10)
years after the effective date of this Plan.


SECTION 17. NON-EXCLUSIVITY OF PLAN

         Neither the adoption of this Plan by the Board nor the submission of
this Plan to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as either may deem desirable, including
without limitation, the granting of Awards otherwise than under this Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.


SECTION 18. GOVERNING LAW

         This Plan and any agreements or other documents hereunder shall be
interpreted and construed in accordance with the laws of the State of Delaware
and applicable federal law. The Committee may provide that any dispute as to any
Award shall be presented and determined in such forum as the Committee may
specify, including through binding arbitration. Any reference in this Plan or an
Award Document to a provision of law or to a rule or regulation shall be deemed
to include any successor law, rule or regulation of similar effect or
applicability.


APPENDIX I

This Appendix constitutes the UK Part of the Countrywide Credit Industries, Inc.
2000 Equity Incentive Plan. The Terms of the UK Part are as follows:


SECTION A


INTERPRETATION

(1) The following words and expressions have the following meanings except where
the context otherwise requires:-


“Acquisition Price” the price, as determined by the Committee, at which each
Share subject to an Option may be acquired on the exercise of that Option which
must not be less than the Fair Market Value of a Share at the Date of Grant and,
if the Option relates to unissued Shares, its nominal value, if greater.

The Acquisition Price may be varied under Section 10 (if there is a variation in
share capital of the Company) and, if Section 12 has been applied (if there is
an exchange of options following a change of control of the Company or the
compulsory purchase of a minority interest), the “Acquisition Price” shall be
the price for the acquisition of a share in the company whose shares are subject
to Options pursuant to Section 12;


“Approval” approval of Section A as a share option scheme under Schedule 9 of
ICTA 1988;


“Date of Grant” the date on which an Option is granted under Section 3;


“Employement” employment as


(a) an employee of the Company or a Subsidiary; or


(b) a director of the Company or a Subsidiary who is required to devote
substantially the whole of his working time, not being less than 25 hours per
week, excluding meal breaks to the performance of his duties;


“Fair Market Value” an amount equal to the market value of a Share determined in
accordance with Part VIII of the Taxation of Chargeable Gains Act 1992 agreed in
advance of the Date of Grant for the purposes of the UK Part with the Share
Valuation Division of the Inland Revenue;


“Group” the Company and its Subsidiaries;


“ICTA 1988” Income and Corporation Taxes Act 1988;


“Issue or Reorganisation” any variation in the capital of the Company arising
from or in connection with a capitalisation issue (whether made pursuant to an
enhanced scrip dividend arrangement or otherwise) or an offer to the holders of
Shares or a subdivision, consolidation, reduction or other variation of share
capital;


“Participant” any individual who has been granted an Option including, if
relevant, his legal personal representatives;


“Revenue Limit” £30,000 or such other amount as may from time to time be the
appropriate limit of the purpose of paragraph 28(1) of Schedule 9;


“Schedule 9” Schedule 9 to the ICTA 1988;


“Share” an ordinary share in the capital of the Company which satisfies the
conditions of paragraphs 10 to 14 of Schedule 9;


“Subsidiary” a company which is a subsidiary of the Company within the meaning
of Section 736 of the Companies Act 1985;


(2) Other words or expressions, so far as not inconsistent with the context,
shall have the same meaning as in Schedule 9.


(3) In the event of any conflict between this Appendix and the rules of the
Plan, in respect of options granted under the UK Part this Appendix shall
prevail.


(4) Words importing the singular shall include the plural and vice versa and
words importing the masculine shall include the feminine.


(5) Any reference, express or implied, to an enactment includes references to:


(a) that enactment as amended, extended or applied by or under any other
enactment; and


(b) any enactment which that enactment re-enacts (with or without modification).



ELIGIBILITY

(1) No person is entitled as of right to participate in the UK Part of the Plan.
The Committee may extend participation from time to time to any person holding
Employment and shall decide the extent of the participation.


(2) No person shall be granted an Option if he is precluded from participating
in the UK Part of the Plan by paragraph 8 of Schedule 9.



GRANT OF OPTIONS

(1) The Committee may adopt any procedure for granting or procuring the grant of
Options. The form for the time being of any Option certificate or other document
shall be determined by the Committee subject to the approval of the Inland
Revenue.


(2) Options may be granted by deed. A single deed of grant may be executed in
favour of any number of persons.


(3) The Date of Grant of an Option shall be the day on which the deed granting
the Option is executed, or such later date as may be specified in the deed.


(4) An Optionee may, with the consent of the Committee, renounce the Option, in
whole or in part, within 30 days of the Date of Grant and, to the extent
renounced, the Option shall be treated as if it had never been granted.


(5) No Option may be granted under Section A until Approval has been obtained.


(6) As soon as practicable after an Option has been granted an Option
certificate shall be sent to the Participant. The deed of grant shall be
retained and may be inspected by any Participant entitled under it.


(7) An Option shall constitute a contract between the Company and the
Participant incorporating the provisions of the Plan so far as relevant.



PROHIBITION ON ASSIGNMENT

  No Option granted under the Plan may be transferred, assigned, charged or
otherwise alienated (without prejudice to any right of a person’s legal personal
representatives to exercise the Option following death).



LIMIT ON ISSUE OF NEW SHARES

  The total number of Shares that may be issued under the Plan, including the UK
Part, shall not exceed the number set forth in the Plan. In the event of an
Issue or Reorganisation, this number of Shares may be adjusted in such manner as
the Committee decides.



LIMIT ON PARTICIPATION

(1) The aggregate market value of Shares which an Optionee may acquire in
pursuance of rights obtained under the Scheme or under any other share option
scheme approved under Schedule 9 (other than a savings related share option
scheme) established by the Company or by any associated company (within the
meaning of Section 187(2) of ICTA 1988) of the Company (and not exercised), such
aggregate market value being determined at the time the rights are obtained,
shall not exceed the Revenue Limit.


(2) For the avoidance of doubt, the number of Shares in any Option shall, where
necessary, be limited and take effect as that number which ensures that the
Revenue Limit is not exceeded.



EXERCISE OF OPTION

(1) Subject to Section 7(3) and (4), an Option shall be capable of being
exercised, unless the Option has lapsed, at any time following the earliest of:


(a) the third anniversary of the Date of Grant;


(b) the Optionee ceasing to be in Employment by reason of disability, redundancy
(within the meaning of the Employment Rights Act 1996) and retirement at any age
at which the Optionee is bound to retire in accordance with the terms of his
contract of employment;


(c) the Optionee ceasing to be in Employment by reason of the Subsidiary by
which he is employed ceasing to be within the Group or by reason of the transfer
or sale of the undertaking or part of the undertaking in which he is employed to
a person who is not within the Group;


(d) the occurrence of the circumstances permitting the exercise of Options
specified in Section 12.


(2) An Option shall, unless the Option has lapsed, be capable of being exercised
following the Optionee's death.


(3) An Option may not be exercised by an Optionee at any time when he is
ineligible to participate in the Scheme by virtue of paragraph 8 of Schedule 9.


(4) An Optionee shall not be treated for the purposes of Sections 7, 8, or 9 as
ceasing to be in Employment until such time as he is no longer a director or
employee of any company within the Group and a female Participant who ceases
Employment by reason of pregnancy or confinement and who is entitled to exercise
and subsequently exercises her statutory right (or any corresponding contractual
right) to return to work before exercising an Option shall be treated for those
purposes as not ceasing to be in Employment.



LAPSE OF OPTION

  Unless provided otherwise elsewhere in the Sections, an Option shall lapse to
the extent that it has not been exercised (whether or not it became exercisable)
by the earliest of:


(a) the tenth anniversary of the Date of Grant;


(b) the expiry of twelve months from the date on which the Optionee ceases to he
in Employment by reason of death, disability, redundancy (within the meaning of
the Employment Rights Act 1996) and retirement at any age of which the Optionee
is bound to retire in accordance with the terms of his contract of employment;


(c) the expiry of six months from the date on which the Optionee ceases to be in
Employment by reason of the Subsidiary by which he is employed ceasing to be
within the Group or the transfer or sale of the undertaking or part of the
undertaking in which he is employed to a person who is not within the Group;


(d) the date on which the Optionee ceases to be in Employment by reason of
Cause.


(e) the expiry of three months from the date on which the Optionee ceases to be
in Employment in any circumstances other than those referred to in
sub-paragraphs (b), (c) and (d) of this paragraph ;


(f) the date on which an Optionee enters into a composition with his creditors
in satisfaction of his debts or a bankruptcy order is made against him.



CESSATION OF EMPLOYMENT - SPECIAL CIRCUMSTANCES

  If an Option would lapse at the end of any period specified in Section 8
following the cessation of the Participant’s Employment the Committee may, at
least three months prior to the end of that period, defer the lapse of his
Option until the end of such longer period as it may determine, provided that
Options shall not be exercisable after the tenth anniversary of the Date of
Grant.



MANNER OF EXERCISE AND ISSUE OR TRANSFER OF SHARES

(1) An Option may be exercised by the Participant giving notice of exercise in a
form approved by the Committee to the Company accompanied by the relevant option
certificate and payment of the total Acquisition Price of the Shares in respect
of which the Option is exercised.


(2) An Option may be exercised in whole or in part and, in the event of an
Option being exercised in part the Committee may call in or cancel any
outstanding option certificate and furnish the Participant with details of the
date on which the Option was last exercised and the number of Shares outstanding
under the Option. The Committee may determine at the Date of Grant that the
Option may only be exercised in respect of a reasonable minimum number of Shares
and/or in respect of a multiple of any round number of Shares, or in respect of
the balance of Shares outstanding in the Option.


(3) Shares in respect of which the Option has been exercised shall be allotted
or transferred within 30 days of the date of exercise.


(4) Shares issued under the Plan will rank pari passu in all respects with
issued Shares of the same class. However, they will not be entitled to any
rights attaching to Shares by reference to a record date prior to the date of
allotment of Shares pursuant to the exercise of the Option prior to the date of
exercise of the Option



ISSUE OR REORGANISATION

(1) In the event of any Issue or Reorganisation:


(a) the number of Shares comprised in an Option; and/or


(b) the Acquisition Price under an Option


may be adjusted in such manner as the Committee decides, with the prior approved
of the Inland Revenue.


(2) If an Option relates to unissued Shares an adjustment under paragraph (1)
above may reduce or further reduce the Acquisition Price below the nominal value
of a Share if:


(a) a part of the reserves of the Company equal to the difference between the
adjusted Acquisition Price and the nominal value of the Shares concerned
("Relevant Amount") is capitalised when the Option is exercised so as to pay up
the Relevant Amount; and


(b) the Company has sufficient reserves available.


(3) The Committee may notify Participants of any adjustments made under this
Section 11 and may call in, cancel, endorse, issue or reissue any option
certificate or deed of grant following an adjustment.



TAKEOVER, RECONSTRUCTION AND VOLUNTARY WINDING-UP OF THE COMPANY

(1) Upon the occurrence of a Corporate Change an Optionee may, subject to the
provisions of Section 8, be entitled to exercise his Option.


(2) For the purposes of Options granted under this Part, the word "merger" in
the Plan shall mean a transaction whereby any company:


(a) obtains Control (as defined for the purposes of this Section 23 in Section
840 of ICTA) of the Company as a result of making:


(i) a general offer to acquire the whole of the issued share capital of the
Company which is made on a condition such that if it is satisfied the person
making the offer will have Control of the Company; or


(ii) a general offer to acquire all the shares in the Company which are of the
same class as the Plan shares; or


(b) obtains Control of the Company in pursuance of a compromise or arrangement
under local law similar to Section 425 of the Companies Act 1985 (schemes of
arrangement); or


(c) becomes bound or entitled to acquire Shares under local law similar to
Sections 428 to 430F of the Companies Act 1985 (compulsory purchase of minority
interests).



AMENDMENT TO PLAN SECTIONS AND ADDITIONAL SECTIONS

(1) Subject to paragraph (3) and (4) below the Committee may by resolution at
any time amend this Part in any respect except that any amendment made when the
Scheme is approved under Schedule 9 shall not have effect until approved by the
Inland Revenue.


(2) No amendment shall be made under paragraph (1) which would abrogate or
materially affect adversely the subsisting rights of an Optionee unless it is
made with his written consent or by a resolution passed as if the Options
constituted a separate class of share capital and the provisions of the By-laws
of the Company.


(3) No amendment to the advantage of Optionees (except for an amendment which
could be included in an additional section adopted under paragraph (2) above)
may be made to:


(a) the persons to whom Options may be granted under the Plan;


(b) the limitations on the number of Shares which may be issued under the Plan;


(c) the determination of the Acquisition Price;


(d) the rights of Optionees in the event of an Issue or Reorganisation;


(e) the terms of this paragraph 13(3);


  without the prior approval by ordinary resolution of the Company in general
meeting except in the case of a minor amendment to benefit the administration of
this Plan, to take account of a change in legislation or to obtain or maintain
favourable tax, exchange control or regulatory treatment for participants in the
Plan, the Company, or any subsidiary.



DISAPPLICATION OF PLAN RULES

The following sections of the Plan shall not apply to the UK Part:


(a) section 6.4;


(b) section 6.6;


(c) section 6.7;


(d) section 7A;


(e) section 8.2; and


(f) section 9.2.



SECTION B

1. Subject as specified below, this Section shall incorporate all the provisions
of Section A set out above.


2. This Section shall not be approved by the Inland Revenue under Schedule 9 to
the Income and Corporation Taxes Act 1988. Accordingly, the definitions of
"Approval", "Revenue Limit" and "Schedule 9" shall not apply and references in
Section A to these definitions and, in particular, Rule 7(1) shall have no
effect, and any provision which would otherwise require Inland Revenue approval
to be obtained or which is otherwise referable solely to Inland Revenue
requirements shall not apply.


3. Notwithstanding any provision of Section A, an Option granted under Section B
shall lapse to the extent that it has not been exercised (whether or not it
became exercisable) or cancelled on the expiry of ten years following the Date
of Grant.


4. The Committee shall designate whether an Option is granted under Section A or
B.


5. The Committee may determine that any Option granted under Section B shall be
subject to additional and/or modified terms and conditions, having regard to any
securities, exchange control or taxation laws, regulations or practice which may
have application to the Optionee, Company or any Subsidiary. In particular the
Committee may:


(1) require an Optionee to make such declarations and take such other action (if
any) as may be required under, or as may be expedient or desirable for any
purpose of, securities, tax or other law; and


(2) adopt supplemental rules governing the granting of Options to, and the
exercise of Options by, an Optionee as may be required under, or as may be
expedient or desirable for any purpose of, local securities, tax or other law,


but any modification and/or the adoption of supplemental rules shall be subject
to Rule (13(2)) of Section A.


6. (1) Each Option granted under this Section B is subject to the condition that
an exercise of the Option shall not be valid unless the Participant has, in
addition to complying with the other requirements of this Section B, paid to the
member of the Group which is (or, in the case of an Optionee no longer employed
by the Group, was) his employer, or otherwise provided for (in a manner
satisfactory to that member of the Group), an amount equal to the income tax
and/or primary Class 1 National Insurance Contributions, if appropriate (or
local equivalent in jurisdictions other than the United Kingdom) which any
member of the Group may be required to pay by reason of that exercise.


(2) Without limitation to (1) above, the Company, any member of the Group which
is an Optionee's employer may withhold any amount and make such arrangements as
it considers necessary to meet any liability of the Optionee to taxation or
social security contributions in respect of the grant, exercise or cancellation
of options (or otherwise from benefits delivered under this Scheme). These
arrangements may include the sale of any shares on behalf of an Optionee, unless
the Optionee discharges the liability himself.


(3) The grant of the option constitutes the agreement of the Optionee:


(i) to allow the employer to recover (whether by deduction or otherwise) the
whole of any secondary class I national insurance contributions payable in
respect of a gain that is treated as remuneration derived from the Participant's
employment by virtue of section 4(4)(a) of the Social Security and Benefits Act
1992, such agreement being an agreement for the purpose of paragraph 3A(2) of
Schedule 1 to that Act; and


(ii) to make and join in the making at any time if the Company so requests, of
an election under paragraph 3B(1) of Schedule 1 to that Act,


and the grant of the option irrevocably constitutes the Company as the attorney
of the Participant, by way of security, for its purposes of the Powers of
Attorney Act 1971 for the purpose of making and joining in any such election.
